Citation Nr: 0126568	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic left knee 
disability, exclusive of traumatic arthritis, currently rated 
20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
chronic psychiatric disability.

4.  Entitlement to service connection for chronic low back 
disability.

5.  Entitlement to service connection for chronic right knee 
disability.

6.  Entitlement to service connection for chronic right ankle 
disability.

7.  Entitlement to service connection for chronic right hip 
disability.

8.  Entitlement to service connection for chronic right 
hand/wrist disability.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Michael J. Rees, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, cousin, and niece.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which, in 
August 1998 denied service connection for chronic right knee 
and low back disabilities, in May 1999 increased a previously 
assigned 20 percent rating of the service-connected left knee 
disability by assigning traumatic arthritis of that knee a 
separate 10 percent rating, in October 1999 denied service 
connection for chronic right hip, right ankle, and right 
hand/wrist disability, diabetes mellitus, and obesity, and in 
February 2001 granted service connection for chronic 
depression, assigning it a 10 percent rating.

Regarding the claim for a rating in excess of 10 percent for 
the service-connected psychiatric disability (depression), 
the Board notes that, although the veteran did not file a 
formal substantive appeal (VA Form 9) following the February 
2001 statement of the case addressing that issue, her August 
2001 Travel Board hearing testimony may be construed as a 
timely, substantive appeal.  See 38 C.F.R. §§ 20.202, 20.203 
(2001).  At that August 2001 hearing, the veteran submitted 
additional evidence, portions of which were not previously of 
record, waiving initial consideration of such evidence by the 
RO under 38 C.F.R. § 20.1304(c) (2001).

Appellate consideration of the service connection claims and 
a rating in excess of 10 percent of the service-connected 
psychiatric disability is deferred pending completion of the 
development requested in the remand below.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis, muscle atrophy, reduced and painful 
motion (range of motion was recently measured as 0-125 
degrees), crepitus, locking, stiffness, weakness, 
instability, discomfort, and recurrent swelling, impairing 
her ability to perform essentially any activity requiring use 
of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left knee 
impairment, exclusive of traumatic arthritis, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, Code 5257 (2001).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA and the implementing regulatory changes have been 
complied with relative to the claim of increased rating of 
the service-connected left knee disability.  Specifically, 
the Board finds that the May 2000 hearing, February 2001 
statement of the case, and August 2001 hearing, provided the 
veteran and her representative, specifically satisfy the 
requirement of the new § 5103A as they clearly notified them 
of the evidence necessary to substantiate her claim for 
increased rating of the service-connected left knee 
disability.

The duty to assist under the new § 5103A has been fulfilled 
as all the evidence and records identified by the veteran as 
plausibly relevant to her pending claim of increased rating 
of left knee disability have been collected for review.  The 
available medical examination reports are thorough and 
contain sufficient information to rate that disability 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of her claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
At her August 2001 Travel Board hearing, she was invited to 
submit any additional information or evidence which may be 
pertinent to her claim, but no additional information has 
been identified or submitted to date.  No further assistance 
is necessary to comply with the requirements of this new law 
or any other applicable regulation pertaining to the 
veteran's claim for increased rating of her service-connected 
left knee disability. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Historically, service connection for chronic left knee 
disability was granted by RO decision in January 1981, and a 
10 percent rating was assigned.  That decision was based on 
the veteran's service medical records and December 1980 VA 
medical examination report, showing that her chronic left 
knee disability was of service origin.  Thereafter, the 
rating of the disability was adjusted to reflect the severity 
of impairment, including periodic assignment of temporary 
total rating under 38 C.F.R. § 4.30, based on evidence of 
left knee surgery requiring convalescence; by RO decision in 
August 1998, the rating of the service-connected left knee 
disability was increased from 10 to 20 percent and, by 
decision in May 1999 here on appeal, a separate 10 percent 
rating was assigned for left knee traumatic arthritis.

VA medical records from January 1981 to July 1998, including 
periodic compensation and pension medical examination 
reports, document intermittent treatment for the veteran's 
service-connected left knee disability, gradually increasing 
in severity and persistence over the years, manifested by 
recurrent symptoms including pain, locking, popping out of 
joint, stiffness, discomfort, fatigability, numbness, 
swelling, instability, weakness, ligament laxity, and 
arthritis.  In September 1997, she underwent left knee 
arthroscopy and partial left medial meniscectomy.  In June 
1998, she underwent anterior cruciate ligament reconstruction 
of the left knee (a June 1998 color photograph of the left 
knee several days following the surgery, indicates swelling 
and post surgical scarring).  

On VA orthopedic examination in November 1998, the veteran 
reported recurrent aching and swelling of the left knee, but 
she denied giving way of the knee.  On examination, range of 
motion of the left knee was 0-130 degrees, and there was 
evidence of crepitus and medial joint line tenderness; 
Lachman, McMurray's, and anterior and posterior drawer tests 
were negative, and there was no pivot or effusion.  Status 
post anterior cruciate ligament reconstruction of the left 
knee, with mild to moderate symptoms depending on activity 
level, was diagnosed.

VA and private medical records from July 1998 to April 1999 
document intermittent treatment and therapy for the veteran's 
service-connected left knee disability.  

On VA orthopedic examination in September 1999, the veteran 
reported essentially constant pain and impairment of the left 
knee, noting that she used various devices for ambulation 
(e.g., a cane, walker, and wheelchair).  On examination, she 
was in a wheelchair and reportedly walked with the aid of a 
cane, but the examiner observed no objective evidence of 
functional disability, impairment, or effusion; range of 
motion of the left knee was reported a "full," there was no 
evidence of instability, anterior or posterior drawer, or 
anterior Lachman's; there was no varus or valgus instability, 
but minimal crepitation was noted; she complained of pain to 
palpation and on manipulation of the left knee.  History of 
left knee injury, with arthritis, medial meniscus tear 
(status post arthroscopy), and anterior cruciate deficiency 
(status post arthroscopy with reconstruction), were 
diagnosed.  

At a May 2000 RO hearing, the veteran testified that she had 
left knee instability, discomfort, and reduced and painful 
motion, often causing her to fall.  At that hearing, her 
relatives testified that they observed her exhibit left knee 
pain, instability, and functional impairment, interfering 
with the ability to perform essentially any physical activity 
requiring the use of the lower extremities.  

VA and private medical records from April 1999 to August 2000 
document treatment and therapy for a multitude of symptoms 
including the veteran's service-connected left knee 
disability with arthritis, manifested by symptoms including 
pain, instability, weakness, difficulty ambulating, and 
muscle atrophy.

On VA orthopedic examination in October 2000, including a 
review of the claims file, the veteran was in a wheelchair, 
declined to walk a distance of 30 feet from the waiting area 
to the examination room; in the examination room, she 
"laboriously" walked with a cane from the wheelchair to the 
examination table.  On examination, she was bearing weight 
mostly on the left leg, walking with the assistance of a 
cane; she complained of pain to palpation of the knee; range 
of motion was 0-125 degrees, and flexion was limited by her 
"body habitus;" mild crepitus was noted, but there was no 
evidence of effusion, or instability on anterior or posterior 
drawer, anterior Lachman's, or varus or valgus.  X-ray study 
of the left knee showed two surgical staples and a screw in 
the midline of the proximal tibia, and a small plate in the 
upper border of the patella.  History of medial meniscectomy, 
anterior cruciate ligament deficiency, and status post 
arthroscopy with reconstruction and degenerative arthritis of 
the left knee were diagnosed.  

On VA psychiatric examination in October 2000, the veteran 
reported a history of her left knee, indicating she continued 
to have pain and impairment of that knee.  

VA medical records from August to December 2000 show 
treatment for various impairment including the veteran's 
service-connected left knee disability.  

At an August 2001 Travel Board hearing, the veteran testified 
that she had essentially constant left knee pain, 
instability, weakness, and functional impairment.  She stated 
that her various disabilities, including the left knee, 
rendered her essentially unable to walk without assistive 
devices; at home, she reportedly walked with a cane or 
walker, but outside of her home, she used a scooter.

At her August 2001 hearing, the veteran submitted a June 2001 
disability determination notice from the Social Security 
Administration (SSA), indicating that she was disabled under 
SSA law and regulations since June 1998, due to various 
impairment including left knee disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  Id. at 207-8.  In this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The veteran's service-connected left knee disability is rated 
under 38 C.F.R. § 4.71a, and separate ratings of 10 and 20 
percent are assigned under Codes 5010 and 5257, traumatic 
arthritis and knee impairment (recurrent subluxation or 
lateral instability), respectively.  

As to the rating of left knee arthritis (Codes 5003 and 5010, 
degenerative and traumatic arthritis, respectively), Code 
5003 provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5200 et 
seq.), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is to be 
combined, not added under Code 5003.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  See 38 C.F.R. § 4.45(f).

Based on the entire record, the Board finds that the evidence 
supports a 30 percent rating of the veteran's service-
connected left knee disability under Code 5257, but a rating 
in excess of 10 percent of traumatic arthritis of the left 
knee is unwarranted.

In this case, the recent clinical evidence, including VA 
orthopedic examination in October 2000, documents the 
presence of left knee arthritis; the evidence also shows 
impairment of the range of motion of the left knee, but the 
impairment is noncompensable under the pertinent diagnostic 
codes (Codes 5260 or 5261); in October 2000, range of motion 
was recorded as 0-125 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2001).  Thus, the currently assigned 10 percent rating 
for left knee arthritis under Code 5010 represents the 
maximum available rating.

As to the rating of the veteran's service-connected left knee 
disability under Code 5257, "moderate" knee impairment is 
assigned a 20 percent rating; a maximum rating of 30 percent 
is available under Code 5257, if knee impairment is 
"severe."

The evidence indicates that the veteran has left knee muscle 
atrophy and symptoms including essentially constant pain, 
instability, weakness, locking of the knee, discomfort, 
recurrent swelling, and crepitus, interfering with her 
ability to perform essentially any activity requiring 
walking; the evidence indicates that she experiences the 
impairment despite treatment and therapy; as reported at the 
hearing in August 2001, she uses a scooter outside of her 
home, to avoid further straining of the left knee.  Thus, on 
consideration of both subjective complaints of pain and 
functional impairment and objectively demonstrable 
disability, the Board believes that the severity of her 
service-connected left knee disability more nearly 
approximates the rating criteria for a 30 percent rating 
under Code 5257.  38 C.F.R. §§ 4.3, 4.7; see DeLuca, 8 Vet. 
App. at 206.  

As 10 and 30 percent ratings under Codes 5010 and 5257, 
respectively, represent maximum ratings under those codes, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as mandated 
by DeLuca, 8 Vet. App. at 206, does not provide a basis for a 
rating greater than 10 and 30 percent may be assigned the 
service-connected left knee disability, including arthritis, 
under those codes.  

The above clinical record does not show the presence of 
fracture of the surgical neck of the left femur, ankylosis of 
the left knee, or nonunion of the tibia and fibula with loose 
motion requiring knee brace.  Thus, a rating of the veteran's 
service-connected left knee disability under Codes 5255, 5256 
or 5262 is inapplicable. 

The record as a whole does not reveal that any post surgical 
scarring of the veteran's left knee produces pain and 
tenderness on objective demonstration, or that it causes 
functional impairment distinct and separate from the overall 
impairment associated with the left knee disability.  Thus, 
the evidence in this case does not support a separate 
disability rating for any left knee scarring under Code 7804.  
Esteban, 6 Vet. App. 259.


ORDER

A 30 percent rating for left knee impairment, exclusive of 
traumatic arthritis, is granted, subject to the law and 
regulations governing the payment of monetary awards.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.


REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Also, recently, VA 
published final regulations to implement VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

By January 2001 correspondence, the veteran suggested that 
she did not intend to submit to any additional clinical 
studies in conjunction with her claims for VA disability 
benefits, requesting that the case be decided based on 
evidence already of record.  However, as the evidence 
referable her service connection claims and the claim of a 
rating in excess of 10 percent of the service-connected 
psychiatric disability is clearly inadequate for an equitable 
resolution of those claims, especially in view of the 
recently-enacted VCAA and implementing regulations, the Board 
is of the opinion that further development of the evidence is 
required.  The veteran is hereby reminded that she has an 
obligation to assist in the adjudication of her claims.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  She must 
cooperate with the efforts of VA to provide an adequate 
medical examination and submit to VA all medical evidence 
supporting her claims.  Olson v. Principi, 3 Vet. App. 480 
(1992).

Regarding the claim of a rating in excess of 10 percent of 
the service-connected chronic psychiatric disability, 
diagnosed as depression, the most recent VA psychiatric 
examination was conducted in October 2000.  Although the 
veteran was thoroughly examined and her claims file reviewed 
at that time, she stated at her August 2001 Travel Board 
hearing that the impairment from that disability had 
increased in severity in the recent past.  Thus, another VA 
psychiatric examination should be performed, in conjunction 
with a review of the claims file, to determine the current 
severity of impairment from the service-connected psychiatric 
disability.  

In a claim for disability compensation, the assistance 
provided by VA shall include medical examination when such is 
necessary to make a decision on the claim.  An examination is 
necessary if the evidence (both medical and lay) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with active 
service, but there is insufficient medical evidence for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  

As to the claims of service connection for obesity and 
diabetes mellitus, VA medical examination in September 1999, 
including review of the claims file, revealed type II 
diabetes mellitus and obesity; the examiner opined that her 
diabetes was more than likely related to her family history 
of diabetes and not her service-connected left knee 
disability; her obesity was described as due to her ingestion 
of more calories than necessary, and unrelated to her left 
knee disability.  The examiner observed that the veteran 
underwent a similar medical examination less than a year 
earlier, and that there was "ample information and 
documentation to make a decision;" he concluded that further 
evaluation would not be productive.

The veteran (who is reported to have been trained as a nurse) 
contends that her non-insulin-dependent diabetes mellitus and 
obesity developed as result of inability to exercise, and 
because of her sedentary lifestyle due to her service-
connected left knee disability.  At her August 2001 hearing, 
she stated that she recently saw an endocrinologist, seeking 
to explore the possibility of a relationship between her 
service-connected left knee disability, and the onset of 
diabetes mellitus and obesity.  While she requested a 30-day 
period to submit evidence pertinent to her service connection 
claims, no such evidence has been submitted to date.  Yet, 
consistent with VCAA, as it is reasonably possible that 
further development of the evidence may be helpful in 
resolving the claims of service connection for diabetes 
mellitus and obesity, she should be afforded another 
opportunity to submit additional records in support of her 
claims.

As to the claimed right knee, right ankle, right hand/wrist, 
right hip, and low back disabilities, the veteran is shown to 
have received intermittent treatment (VA and private) for 
pertinent symptoms and impairment in recent years, and VA 
medical examinations were conducted in September 1999 and 
October 2000, wherein the examiners opined, essentially, that 
there was no relationship between the veteran's service-
connected left knee disability and the claimed disabilities 
of the right knee, right ankle, right hip, right hand, and 
low back.  However, outpatient treatment records (both VA and 
private), as well as the veteran's own contention, suggest 
that there is a relationship between the service-connected 
left knee disability and impairment of the low back, right 
hand/wrist, right hip, right knee, and right ankle.  

Thus, the Board believes that clarification should be sought, 
including a review the veteran's claims file, to determine 
the nature and etiology of any chronic right knee, right hip, 
right ankle, right wrist/hand, and lumbosacral spine 
disability which may now be present.  See Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation, see Degmetich v. Brown, 
104 F. 3d 1328 (1997).

As the evidence reveals that the veteran may now be in 
receipt of SSA disability benefits, medical records forming 
the basis for the SSA award must be added to the claims file 
prior to resolution of the remaining issues on appeal.  
38 U.S.C.A. § 5106 (West 1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Based on the above, the case is REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for psychiatric disability since 
October 2000, as well as diabetes 
mellitus and obesity, and disability of 
the right knee, right wrist/hand, right 
ankle, right hip, and lumbosacral spine 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file, 
particularly recent records pertaining 
to the etiology of her diabetes 
mellitus and obesity.

3.  The RO should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.

4.  After undertaking any additional 
development deemed essential to that 
specified above (including another VA 
medical examination, only if deemed 
necessary after association with the 
file any additional pertinent medical 
records), the RO should review the 
record and readjudicate the veteran's 
claims of service connection for 
diabetes mellitus and obesity.

5.  The veteran should be afforded a VA 
psychiatric examination to determine 
the severity of her service-connected 
psychiatric disability.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the 
veteran's service-connected psychiatric 
disability, particularly as it affects 
her social and industrial adaptability.  
See Massey, 7 Vet. App. at 207.  The 
examiner should assign a GAF score and 
explain the meaning of such score in 
compliance with Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the 
veteran's service-connected psychiatric 
disability affects her employability.

6.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and etiology of any 
chronic right knee, right ankle, right 
hip, right hand/wrist, and lumbosacral 
spine disability which may now be 
present.  The entire claims file must be 
made available to the examiner for 
review in conjunction with this request 
for medical opinion, and the report must 
reflect the examiner's review of the 
claims file.  Any testing or clinical 
studies deemed useful by the examiner, 
should be scheduled and conducted, and 
the results thereof added to the record.  
The examiner should be requested to 
express an opinion as to the origin and 
likely date of onset of any disability 
of the right knee, right hand/wrist, 
right ankle, right hip, and/or 
lumbosacral spine which may now be 
present, including whether it is as 
likely as not that any such disability 
is etiologically related to service, any 
incident occurring therein, or any 
service-connected disability.  If any of 
the foregoing cannot be determined, the 
examiner should so state for the record.  

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

When the foregoing has been completed, if the benefits sought 
are not granted, a supplemental statement of the case should 
be furnished the veteran and her representative, and she 
should be afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for further 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



